United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2906
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Paul W. Moore, II, also known as      *
Antoine Petroye Roberts,              * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: April 24, 2006
                                Filed: April 24, 2006
                                 ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       Paul W. Moore appeals from the district court’s1 denial of his motion,
purportedly brought under 18 U.S.C. § 3582, and the court’s denial of his subsequent
Federal Rule of Civil Procedure 59(e) motion. We affirm for the reasons stated by the
district court. See 8th Cir. R. 47B.
                        ______________________________



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.